DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, claims 1-6 and 13-16, in the reply filed on 21 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Based on the prior art search, the election of species has been withdrawn, and claims 17-20 have been rejoined to the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Pat. App. Pub. No. 2013/0076203) in view of Azuma et al. (US Pat. App. Pub. No. 2018/0012702).  
With respect to claim 1, Saito teaches a multilayer ceramic capacitor, comprising: a ceramic body (see FIG. 1, element 10), including a dielectric layer (element 10a) and first and second internal electrodes (see FIG. 1, elements 11) disposed to oppose each other with the dielectric layer interposed therebetween (see paragraphs [0037]), and having a first surface and a second surface opposing each other, a third surface and a fourth surface opposing each other and connecting the first and second surfaces, and a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other (see paragraph [0037], noting that the capacitor has a cuboid-shaped body); and first and second external electrodes disposed outside of the ceramic body (See FIG. 1, elements 12), and connected to the first and second internal electrodes, respectively (see FIG. 1 and paragraph [0038]), wherein the ceramic body comprises an active portion including the first and second internal electrodes disposed to oppose each other with the dielectric layer interposed therebetween to form capacitance 
Saito fails to teach that the cover portion has a larger number of pores than the dielectric layer of the active portion.
Azuma, on the other hand, teaches that the cover portion has a larger number of pores than the dielectric layer of the active portion.  See FIG. 4B.  Such an arrangement results in crack suppression.  See paragraph [0063].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Saito, as taught by Azuma, in order to suppress cracks in the capacitor.
With respect to claim 3, the combined teachings of Saito and Azuma teach that a dielectric composition of the cover portion and a dielectric composition of the dielectric layer of the active portion are different from each other.  See Azuma, paragraph [0097], noting that the cover layers have a higher level of titanium, causing the increase in pores.
With respect to claim 4, the combined teachings of Saito and Azuma teach that a margin portion is disposed on both sides of the active portion, the margin portion having a larger number of pores than the dielectric layer of the active portion, and the margin portion comprises a ceramic-polymer composite filled with a polymer in the pores of the margin portion.  See Azuma, FIG. 4B, noting the larger number of pores, and Saito, paragraph [0044], noting that a polymer fills voids in the ceramic.
With respect to claim 5, the combined teachings of Saito and Azuma teach that a dielectric composition of the margin portion and a dielectric composition of the dielectric layer of the active 
With respect to claim 6, the combined teachings of Saito and Azuma teach that a dielectric composition of the margin portion and a dielectric composition of the dielectric layer of the active portion are the same as each other.  See Azuma, paragraph [0029], noting that they share the same primary component.
Allowable Subject Matter
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 13 and 17, the prior art fails to teach, or fairly suggest, a higher polymer content in the cover portions and margin portions, respectively, than in the dielectric layers disposed between the internal electrodes. Claims 14-16 and 18-20 are allowed by virtue of their respective dependencies.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach, or fairly suggest, that the dielectric layer of the active portion is free of the polymer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848